Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 1 TO THE

MASTER COOPERATION AND SAFETY AGREEMENT

This AMENDMENT NO. 1 TO THE MASTER COOPERATION AND SAFETY AGREEMENT (the
“Amendment No. 1”), dated as of May 30, 2008, amends in certain respects the
agreement of the Parties in that certain MASTER COOPERATION AND SAFETY AGREEMENT
(the “Agreement”) dated as of August 1, 2005 by and among (a) CONSOL Energy
Inc., a Delaware corporation, with its principal place of business at 1800
Washington Road, Pittsburgh, PA 15241(“CEI”) and each CEI Subsidiary (as defined
in the Agreement) (together with CEI, collectively, the “Coal Parties”), and
(b) CNX Gas Corporation, a Delaware corporation, with its principal place of
business at 5 Penn Center West, Suite 401, Pittsburgh, PA 15276 (“CNX”) and each
CNX Subsidiary (as defined in the Agreement) (together with CNX, collectively,
the “Gas Parties”). Capitalized terms used in this Amendment No. 1 shall have
the meanings ascribed to them in the Agreement unless the context clearly
indicates otherwise.

The purpose of this Amendment is to modify and confirm the Parties’ respective
rights and obligations under the Agreement with respect to ownership of certain
greenhouse gas allowances, emission reduction credits and renewable energy
certificates.

NOW THEREFORE, for and in consideration of the premises and mutual covenants and
agreements contained herein and intending to be legally bound, the Coal Parties
and the Gas Parties agree as follows:

1. Amendment of Section 1.1 [Definitions]. Section 1.1 of the Agreement is
amended by adding the following definitions thereto in their respective
appropriate alphabetical orders:

“Allowances” shall mean any and all authorizations or rights granted, authorized
or sold under any domestic, international or foreign program, scheme or
organization or law, statute, regulation or order, adopted by a governmental
authority or otherwise, or other similar program, public or private, whether
existing now or in the future, whether mandatory or voluntary, that authorizes,
limits, restricts or permits the emission of a specified quantity of greenhouse
gases (including, without limitation, carbon dioxide, methane, nitrous oxide,
perfluoro-carbons, hydro fluorocarbons, sulphur hexafluoride or other gas,
matter or substance that is otherwise classified as a greenhouse gas) during,
for or with respect to a given compliance period, including under a mandatory
cap and trade program. Allowances do not include Energy Credits.

“Energy Credits” shall mean any and all ERCs and RECs.

“ERCs” (an acronym for emission reduction credits) shall mean any and all
credits, attributes, benefits, offsets, reductions, rights (including
registration, trading and recording rights), or indicia, however entitled, for
or relating to the reduction, mitigation or control of greenhouse gas emissions,
including, without limitation, carbon dioxide, methane, nitrous oxide,
perfluoro-carbons, hydro fluorocarbons, sulphur hexafluoride or



--------------------------------------------------------------------------------

other gas, matter or substance directly or indirectly arising out of or related
to the production, use, sale, capture, flaring, burning, destruction,
processing, conversion, utilization, fueling, storage or sequestration of Gas
(including, without limitation, Coal Gas and VAM) in respect of Current Gas
Rights that now or hereafter qualifies for recognition by or under any domestic,
international or foreign emissions reduction or emissions quantification,
certification or reporting program, scheme or organization or law, statute,
regulation or order, adopted by a governmental authority or otherwise, or other
similar program, public or private, whether existing now or in the future,
whether mandatory or voluntary, including without limitation any program under
which any direct or indirect benefit is given for reduction in greenhouse gas
emissions (each, an “ERC Program”). Without limiting the generality of the
foregoing, ERCs include (i) those environmental or greenhouse gas emission
reduction credits based on the production, use, sale, capture, flaring, burning,
destruction, processing, conversion, utilization, fueling, storage or
sequestration of Gas (including, without limitation, Coal Gas and VAM) produced
from any Coal Area or Non-Coal Area owned, leased or controlled by any Coal
Party as of the Effective Date in lieu of venting such Gas to the atmosphere or
otherwise disposing of or using such Gas under any ERC Program or REC Program
(any of the foregoing, a “Program”); and (ii) all rights relating to Gas
produced from a Coal Area or Non-Coal Area owned, leased or controlled by any
Coal Party as of the Effective Date that would be recognized as beneficial or of
value in the event that any governmental authority imposes any tax, levy,
surcharge, cap or other imposition or limitation on emissions of air pollutants
or particulates, including greenhouse gases, or on products or services that are
related to such emissions, including, without limitation, any “carbon tax.” ERCs
do not include Allowances.

“RECs” (an acronym for renewable energy certificates) shall mean any and all
credits, attributes, benefits, offsets, “green tags,” “white tags,” reductions,
rights (including registration, trading and recording rights), or indicia,
however entitled, for or relating to the generation or creation of energy from
sources which are renewable or are recognized as renewable under any REC Program
(defined below) or are generated from otherwise wasted resources, directly or
indirectly arising out of or related to the production, use, sale, burning,
processing, conversion or utilization of Gas (including, without limitation,
Coal Gas and VAM) in respect of Current Gas Rights, including any improvement in
energy efficiency resulting therefrom, that qualifies for recognition by or
under any domestic, international or foreign alternative energy, energy
efficiency, renewable energy or renewable portfolio standard, quantification,
certification or reporting program, scheme or organization or law, statute,
regulation or order, adopted by a governmental authority or otherwise, or other
similar program, public or private, whether existing now or in the future,
whether mandatory or voluntary, including without limitation any program under
which any direct or indirect benefit is given for the production or use of
renewable energy or waste energy (each, a “REC Program”). Without limiting the
generality of the foregoing, RECs include any of the foregoing directly or
indirectly arising out of or related to the generation or creation of energy
from the Gas (including, without limitation, Coal Gas and VAM) produced from any
Coal Area or Non-Coal Area owned, leased or controlled by any Coal Party as of
the Effective Date or the Current Gas Rights. RECs do not include Allowances.

 

2



--------------------------------------------------------------------------------

2. Amendment of Section 22 [Allowances and Credits]. Section 22 of the Agreement
is amended and restated to read in its entirety as follows:

22. Allowances and Credits.

(a)(i) The Parties agree that any baseline Allowances which any Party is or may
become entitled to claim, own or benefit from prior to, on or after the
Effective Date, whether allocated by any government or regulatory agency,
purchased or otherwise acquired by a Party shall be held, controlled and owned
solely and exclusively by such Party; provided however, if any Party is
allocated or receives any additional or bonus Allowances (“Additional
Allowances”) that they would not have received but for the activities or
investment of another Party, then the ownership of such Additional Allowances
will be adjusted to reflect the equities of the circumstances (“Equities”) that
give rise to such Additional Allowances, taking into account, among all other
relevant factors, any non-ordinary course investment or expense incurred by the
Parties with respect to such Allowances, whether the Allowances are allocated on
a pre- or post- capture basis, any reduction or increases in Allowances due to
methane capture or other activities of CNX and/or CEI, and any State or Federal
laws or regulations that give rise to such Allowances, it being agreed that
absent countervailing Equities, the Additional Allowances will be adjusted to be
held, controlled and owned fifty percent (50%) by CEI and fifty percent (50%) by
CNX. The Parties agree to negotiate diligently and in good faith to reach an
agreement in respect of the ownership and control of all Allowances consistent
with the foregoing.

(a)(ii) The Parties agree that all Energy Credits which any Party is or may
become entitled to claim, own or benefit from prior to, on or after the
Effective Date in respect of Current Gas Rights shall generally be held,
controlled and owned fifty percent (50%) by CEI and fifty percent (50%) by CNX;
provided however, the ownership shares of the Energy Credits will be adjusted to
reflect the Equities that give rise to such Energy Credits, taking into account,
among all other relevant factors, the nature, type and vintage of such Energy
Credits, any non-ordinary course investment or expense incurred by the Parties
with respect to such Energy Credits, whether the Energy Credits are determined
on a pre- or post- capture basis, any reduction or increases in the Energy
Credits due to methane capture or other activities of CNX and/or CEI and any
State or Federal laws or regulations that give rise to or affect such Energy
Credits and the basis for the same under such laws or regulations. The Parties
agree to negotiate diligently and in good faith to reach an agreement in respect
of the ownership and control of all Energy Credits consistent with the
foregoing.

(b) Without limiting the generality of subsection (a)(ii), the Parties
acknowledge and agree (i) CEI and CNX have been reporting certain emission
reduction data to the Department of Energy (“DOE”) under the Energy Policy Act
of 1992 relating to the capture of methane gas in connection with mining
activities, (ii) that each of CEI and CNX shall own 50.0% of such emission
reductions reported to the DOE through December 31, 2007 and any related Energy
Credits, and (iii) that each of CEI and CNX shall own 50.0% of such emission
reductions reported to the DOE for future periods and any related Energy
Credits.

 

3



--------------------------------------------------------------------------------

(c) For the avoidance of doubt, each of CEI and CNX shall hold all rights, title
and interest in and to its percentage share of all Energy Credits and its
Allowances, whether Verified, as defined below, or not Verified, severally and
not jointly or as tenants in common, so that each of CEI and CNX may: (i) hold,
control, or own, or (ii) may sell, lease, assign, transfer, trade and convey
(“Transfer”) its percentage share of the Energy Credits and its Allowances
without the consent of any other Party, free and clear of all liens, claims or
encumbrances and the remaining percentage share of that type and vintage of
Energy Credits and its Allowances shall be held, owned, controlled or
Transferred solely by the other Party.

(d) To the extent that any lien, claim or encumbrance may arise by or through
any Party upon the Energy Credits or Allowances of the other Party, then the
Party by or through whom the lien, claim or encumbrance arose agrees (at its own
cost and expense) to take any and all actions necessary to promptly remove any
such lien, claim or encumbrance.

(e) CEI and CNX will cooperate in the selection of the firm to verify or certify
all or any portion of the Energy Credits and Allowances (“Verify” or
“Verification”). In the event the Parties cannot agree on the Verification firm,
CEI and CNX shall each have the exclusive right to determine which firms such
Party will retain to Verify all or any portion of the Energy Credits and
Allowances. A Party Verifying the Energy Credits and Allowances must give
reasonable written notice of Verification and the type of Energy Credits or
Allowances being so Verified to the other Party and will provide to the other
Party a copy of any reports related to any Verification. If the Parties select
different Verification firms or obtain separate Verification reports from the
same firm, each Party will be entitled to its percentage share of the average of
the total Verified Energy Credits and Allowances determined by the Verification
firms or reports, as the case may be.

(f) CEI and CNX shall each have the exclusive right, as to its percentage of the
Energy Credits and to its Allowances, to determine under which Programs and
system(s), and using whatever means such Party will (i) Transfer or
(ii) register, record, or otherwise perfect (“Register”) its share of the Energy
Credits or its Allowances, and to Transfer its share of the Energy Credits and
its Allowances to any third party such Party so chooses. Each Party Registering
Energy Credits or Allowances must give reasonable written notice of Registration
to the other Party and will provide to the other Party a copy of any reports
related to any Registration. If in the course of a Party Registering or
Transferring its percentage share of the Energy Credits or its Allowances, the
quantity of the share of Energy Credits or its Allowances actually Registered or
Transferred is less or greater than the percentage of the Energy Credits or its
Allowances divided, neither the Party Registering or Transferring the Energy
Credits or Allowances nor the other Party will be entitled to any adjustment in
its share or other compensation for the greater or lesser quantity.

(g) CEI and CNX agree to provide the other with reasonable cooperation in
attaining any Verification, certification, documentation or other needed
approvals, or in negotiating or finalizing any sale, Registration, Transfer or
other use of the Energy Credits or Allowances of the other Party, or otherwise
carrying out the provisions of this Article 22.

 

4



--------------------------------------------------------------------------------

(h) CEI and CNX agree to meet upon the reasonable request of the other party,
but at least annually, to determine the nature, type, vintage and number of
Energy Credits available as each Party’s percentage share of the Energy Credits
and to discuss any proposed Allowances adjustments.

(i) In all other respects, the terms of that certain Tax Sharing Agreement dated
as of August 1, 2005 by and between CEI and CNX shall govern the relationship of
the Coal Parties and Gas Parties with regard to the tax matters as between the
Coal Parties and the Gas Parties.

3. Effectiveness. The foregoing amendment to Sections 1.1 and 22 of the
Agreement shall be retroactively effective as of August 1, 2005.

4. No Other Changes. All other terms and conditions of the Agreement shall
remain in full force and effect and unchanged by this Amendment No. 1.

[Signature pages follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Master Cooperation and
Safety Agreement as of the date first set forth above.

 

Attest:     CONSOL ENERGY INC. /s/ P. Jerome Richey     By:   /s/ J. Brett
Harvey       Name:   J. Brett Harvey       Title:   President and CEO

 

Attest:     CNX GAS CORPORATION /s/ Stephen W. Johnson     By:   /s/ Nicholas J.
DeIuliis       Name:   Nicholas J. DeIuliis       Title:   President and CEO

JOINDER

Each of the undersigned subsidiaries of CONSOL Energy Inc., intending to be
legally bound, hereby joins and agrees to be bound by and assumes all of the
obligations under the terms of this Amendment No. 1 as though such subsidiary
was “CONSOL Energy Inc.”

 

Cargo Dockers Limited           By:   /s/ James C. Grech        

James C. Grech

Title: President

 

Central Ohio Coal Company           By:   /s/ Robert P. King        

Robert P. King

Title: President

 

CNX Funding Corporation           By:   /s/ Donald J. Bromley        

Donald J. Bromley

Title: President and Treasurer

 

CNX Land Resources Inc.           By:   /s/ Robert P. King        

Robert P. King

Title: President

 

CNX Marine Terminals Inc.           By:   /s/ James C. Grech        

James C. Grech

Title: President

 

6



--------------------------------------------------------------------------------

Conrhein Coal Company           By:   /s/ Robert P. King        

Robert P. King

Title: Manager

 

CONSOL Docks Inc.           By:   /s/ James C. Grech        

James C. Grech

Title: President

 

CONSOL Energy Canada Limited           By:   /s/ Peter B. Lilly        

Peter B. Lilly

Title: President and Chairman

 

CONSOL Energy Sales Company           By:   /s/ Robert F. Pusateri        

Robert F. Pusateri

Title: President and CEO

 

CONSOL Financial Inc.           By:   /s/ Donald J. Bromley        

Donald J. Bromley

Title: President and Treasurer

 

CONSOL Godefroid Europe S.A.           By:   /s/ Vincent Gothier        

Vincent Gothier

Title: Managing Director

 

CONSOL of Canada Inc.           By:   /s/ Peter B. Lilly        

Peter B. Lilly

Title: President

 

CONSOL of Central Pennsylvania LLC           By:   /s/ Peter B. Lilly        

Peter B. Lilly

Title: President

 

CONSOL of Kentucky Inc.           By:   /s/ Bart J. Hyita        

Bart J. Hyita

Title: President

 

CONSOL of Ohio LLC           By:   /s/ Peter B. Lilly        

Peter B. Lilly

Title: President and CEO

 

CONSOL of WV LLC           By:   /s/ Peter B. Lilly        

Peter B. Lilly

Title: President

 

7



--------------------------------------------------------------------------------

CONSOL of Wyoming LLC           By:   /s/ Peter B. Lilly        

Peter B. Lilly

Title: President and CEO

 

Consol Pennsylvania Coal Company LLC           By:   /s/ Peter B. Lilly        

Peter B. Lilly

Title: President

 

Consolidation Coal Company           By:   /s/ Peter B. Lilly        

Peter B. Lilly

Title: President

 

Eighty-Four Mining Company           By:   /s/ Peter B. Lilly        

Peter B. Lilly

Title: President

 

Helvetia Coal Company           By:   /s/ Peter B. Lilly        

Peter B. Lilly

Title: President

 

Island Creek Coal Company           By:   /s/ Bart J. Hyita        

Bart J. Hyita

Title: President

 

Keystone Coal Mining Corporation           By:   /s/ Peter B. Lilly        

Peter B. Lilly

Title: President

 

Laurel Run Mining Company           By:   /s/ Peter B. Lilly        

Peter B. Lilly

Title: President and Chairman

 

Leatherwood, Inc.           By:   /s/ Robert P. King        

Robert P. King

Title: President

 

McElroy Coal Company           By:   /s/ Bart J. Hyita        

Bart J. Hyita

Title: President

 

Mon River Towing, Inc.           By:   /s/ James C. Grech        

James C. Grech

Title: President

 

8



--------------------------------------------------------------------------------

MTB Inc.           By:   /s/ Robert P. King        

Robert P. King

Title: President

 

Reserve Coal Properties Company           By:   /s/ Robert P. King        

Robert P. King

Title: President

 

Rochester & Pittsburgh Coal Company           By:   /s/ Robert P. King        

Robert P. King

Title: President

 

Southern Ohio Coal Company           By:   /s/ Bart J. Hyita        

Bart J. Hyita

Title: President

 

Terra Firma Company           By:   /s/ Robert P. King        

Robert P. King

Title: President

 

Twin Rivers Towing Company           By:   /s/ James C. Grech        

James C. Grech

Title: President

 

Windsor Coal Company           By:   /s/ Peter B. Lilly        

Peter B. Lilly

Title: President

 

Wolfpen Knob Development Company           By:   /s/ Robert P. King        

Robert P. King

Title: President

Each of the undersigned subsidiaries of CNX Gas Corporation, intending to be
legally bound, hereby joins and agrees to be bound by and assumes all of the
obligations under the terms of this Master Separation Agreement as though such
subsidiary was “CNX Gas Corporation.”

 

CNX Gas Company LLC           By:   /s/ Stephen W. Johnson        

Name: Stephen W. Johnson

Title: President

 

Cardinal States Gathering Company           By:  

CNX Gas Company LLC, as

Partnership Manager

      By:   /s/ Stephen W. Johnson        

Name: Stephen W. Johnson

Title: President

 

9